DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see arguments, filed 01/03/2022, with respect to the rejection of claims 1-7 and 15-22 have been fully considered and are persuasive.  The rejection of claims 1-7 and 15-22 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-7 and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer ceramic capacitor comprising: a laminated body including a plurality of dielectric layers and a plurality of internal electrodes that are alternately laminated, the laminated body including a first main surface and a second main surface facing each other in a lamination direction, a first end surface and a second end surface facing each other in a length direction orthogonal or substantially orthogonal to the lamination direction, and a first side surface and a second side surface facing each other in a width direction orthogonal or substantially orthogonal to the lamination direction and the length direction; and a first external electrode and a second external electrode provided on a surface of the laminated body; wherein the first external electrode is provided on the first end surface of the laminated body, and extends from the first end surface of the laminated body to cover a portion of the first side surface and a portion of the second side surface; the plurality of internal electrodes include a first internal electrode electrically connected to the first external electrode and a second internal electrode facing the first internal electrode in the lamination direction and electrically connected to the second external electrode; the first internal electrode is exposed at the first side surface and the second side surface of the laminated body and electrically connected to the first external electrode, and is not exposed at the first end surface of the laminated body; and a length of a gap between an end of the first internal electrode and the first end surface of the laminated body in the length direction is in a range from about 5 µm to about 50 µm.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “the first external electrode is provided on the first end surface of the laminated body, and extends from the first end surface of the laminated body to cover a portion of the first side surface and a portion of the second side surface, the first internal electrode is exposed at the first side surface and the second side surface of the laminated body and electrically connected to the first external electrode, and is not exposed at the first end surface of the laminated body and a length of a gap between an end of the first internal electrode, and the first end surface of the laminated body in the length direction is in a range from about 5 µm to about 50 µm” in combination with the other claim limitations. 
Cited Prior Art
LEE et al (US 2015/0325372) teaches relevant art in Fig. 10-11.
CHUNG et al (US 2013/0286535) teaches relevant art in Fig. 5 and [0016].
Sasaki et al (US 2017/0032897) teaches relevant art in Figs. 14-16.
LEE et al (US 2009/0086406) teaches relevant art in Figs. 2 and 5-16.
TANIGUCHI et al (US 2009/0316330) teaches relevant art in Fig. 8A-8B.
LEE et al (US 2009/0225492) teaches relevant art in Figs. 5-8.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848